DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species
For the anionic-nonionic surfactant:
1)  Formula (I-1),
2)  Formula (I-2),
3)  Formula (I-3),
4)  Formula (I-4)

For Formula (I-1) through Formula (I-4):
For Ra 
	1)    linear alkyl,
2)    branched alkyl,
3)    linear alkenyl,
4)    branched alkenyl,
5)    aryl

For Ra’:
1)    single bond,
2)    linear alkylene, 
3)    branched alkylene, 

For Rb:
1)    linear alkyl,

3)    monocyclic cycloalkyl,
4)    polycyclic cycloalkly,
5)    linear alkenyl,
 	6)    branched alkenyl.

For Rb’:
1)   single bond and 
2)  carbonyl 

For Rc:
1) linear alkyl,
2) branched alkyl,
3)   linear alkenyl,
4) branched alkenyl,
5) linear alkyl carbonyl,
6)    branched alkyl carbonyl,
7)    linear alkenyl carbonyl, and
8)    branched alkenyl carbonyl 

For Rd:
1)    linear alkylene,
2)  branched alkylene,
3)    linear alkylene carbonyl, and 


For  L group:
1) linear alkylene, and 
2) branched alkylene 

For the Salt group:
1) COO-(M)t+ and 
2) SO3-(M)t+,  wherein M is 
1) alkali metal,
2) alkaline earth metal and
3) ammonium

For the cationic  surfactant  of formula (II):
R1, R2, R3 and R4:
1) C1-50 linear alkyl,
2) C1-50  branched  alkyl,
3) C6-50  aryl,
4) C2-50 linear alkenyl,
5) C2-50  branched alkenyl, 
6)  monocyclic cycloalky,
7) polycyclic cycloalkyl , and 
8) L2-(O-Ru’)-L1-,  wherein :
	L1 is  1) single bond and 

	L2 is  1) hydrogen, 
	         2) alkyl,
	         3) alkenyl  and 
	         4) aryl 
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species of cationic surfactant and  a single disclosed species of anionic-nonionic surfactant for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-6 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
•    the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
•    the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
•    the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search
strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was  not made due to the complexity of  the above restriction requirement.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736.  The examiner can normally be reached on Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY GULAKOWSKI can be reached on 571-2721302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AIQUN LI/               Ph.D., Primary Examiner, Art Unit 1768